Filed 6/17/14 P. v. Crick CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B246675

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. KA099828)
         v.

WILLIAM EVANS CRICK, JR.,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County.
David C. Brougham, Judge. Affirmed.

         John J. Uribe, under appointment by the Court of Appeal, for Defendant and
Appellant.

         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Linda C. Johnson and Michael
Katz, Deputy Attorneys General, for Plaintiff and Respondent.


                                              __________________
       In an information filed by the Los Angeles County District Attorney, defendant
and appellant William Evans Crick, Jr., was charged with arson of an inhabited structure
or property (Pen. Code, § 451, subd. (b)).1 Appellant pleaded not guilty. Following trial,
the jury found appellant not guilty of violating section 451, subdivision (b), but found
him guilty of the lesser included offense of violating section 452, subdivision (b).2
       Appellant was sentenced to a term of four years, with presentence custody credits
of 312 days. He was ordered to pay various fines, fees, costs, charges, and/or
assessments totaling $570.
       Appellant timely filed a notice of appeal. On appeal, he argues that (1) the
evidence is insufficient to support the jury’s finding; and (2) the trial court erred in
refusing to instruct the jury that if the mobile home was appellant’s personal property,
then it must acquit him.
       We affirm.
                               FACTUAL BACKGROUND
I. Prosecution Evidence
       A. The Fire
       Beginning in 2003, appellant rented space at Covina Hills Mobile Home Park in
La Puente to park his mobile home. On August 22, 2012, appellant’s mobile home
caught fire. Within minutes, firefighters arrived on the scene and eventually put the fire
out.




1      All further statutory references are to the Penal Code unless otherwise indicated.
2      Section 452, subdivision (b), provides that in relevant part, that a defendant is
subject to a particular jail or prison sentence if he “[u]nlawfully causes an inhabited
structure or inhabited property to burn.”

                                               2
       B. Deputy Piggue’s Testimony
       In addition to firefighters, Deputy Sheriff Romel Piggue of the Los Angeles
County Sheriff’s Department responded to the scene.
       Appellant was at the scene and appeared upset and agitated. Detective Piggue did
not see any burns on appellant’s body, and he did not see firefighters provide appellant
with medical aid, however, he did notice black soot on appellant’s face and chest-
shoulder area.
       Later, Deputy Piggue learned from appellant that the fire had started in the kitchen
as a result of appellant leaving food on the stove unattended as he went to get his dog that
had gotten loose. Based on information that he received from the fire department and
from his interview of appellant, as well as based upon his own observations, he
concluded at that time that the fire was accidental in nature. Nonetheless, because the
fire had caused property damage, he reported the incident to the Los Angeles County
Sheriff’s Department’s Arson Explosion Unit for any follow-up investigation.
       C. Mobile Home Park Administrator’s Testimony
       Linda Heape (Heape), the resident community manager at Covina Hills Mobile
Home Park, arrived at the scene after Deputy Piggue.
       Heape testified about what she knew of the mobile home park’s relationship with
appellant. Appellant and the cosigner of the rental agreement, Marysol Gray (Gray), “got
behind on their rent in November 2010.” They signed “[a] stipulation forbearance
agreement for payback of monies owed.” Appellant and Gray owed about $1,150. To
offset that amount, they agreed to pay about $50 a month, from January 2011 through
November 2012, in addition to their standard monthly rent.
       In October and December 2011, the administrators of the mobile home park sent
notices to appellant and Gray that they had failed to make complete payments. Appellant
and Gray did not make any payments after March 2012. In May 2012, the administrators




                                             3
gave appellant and Gray a notice “to pay or quit” in three days,3 including a notice that
their rental agreement would be terminated in 60 days if they did not pay or quit. That
document indicated that appellant and Gray owed about $2,900.
       After the administrators served appellant with that notice, he spoke to the office
staff about it; but, he “never presented a solid plan to [them].” An attorney then served
appellant with an unlawful detainer complaint to evict him.
       Before the fire occurred on August 22, 2012, no one had served appellant with a
lien for the mobile home. Appellant was entitled to sell his mobile home. Eight days
after the fire, the Los Angeles County Sheriff’s Department “delivered” to the mobile
home park “possession” of the space that appellant had been renting.
       Heape agreed that when a person rents space at the mobile home park, that person
is free to move his or her mobile home and leave the park.
       Heape believed that if a renter stayed for 60 days after receiving proper notice, and
then lost an unlawful detainer suit, “at that point [he would] have to leave the mobile
home there and [he would] have to leave the premises.” Heape agreed that “until [a]
judge signs . . . [the] judgment[,] the mobile home park cannot take [the] mobile home.”
On the date of the fire in this case, the mobile home park did not have any ownership
interest in the mobile home where appellant lived.
       If a renter at the mobile home park decides to sell his mobile home, the renter
“need[s] to notify the park” and fill out “a notice of intent to sell form.” If the renter has
a realtor, the renter has to state that on the form. As far as Heape was aware, no one ever
filed an intent to sell form on appellant’s behalf. When asked whether a real estate agent
notified her in July 2012 that the agent wanted to sell appellant’s mobile home, Heape
replied, “I was not specifically informed. I don’t know—there was no formal notice of
that. If she came into the office, she may have.” Asked again about this, and when told
by the attorney that the agent was Judy White (White), Heape responded, “I don’t recall



3      The three-day notice was for nonpayment of rent and other charges, such as the
pass through charges for gas and electricity.

                                               4
her speaking specifically to me. It sounds vaguely familiar that she may have come in
and commented.”
       Heape added that her recollection on that point was “very vague” and that she
“could be remembering another situation but it could be that one.” Heape did not
remember whether White had asked for an intent to sell form. Heape knew that White
“had some . . . in her stock because she sells in that park.”
       On “April 20, 2012, there was some concern that something might happen to the
[mobile home].” In the middle of August, the management company “took precautionary
steps [¶] . . . [¶] . . . to keep careful watch on the [mobile] home.” Heape stated, “[W]e
informed our corporate office of some hearsay from one of the residents [who] described
the situation.” And, one of the staff members had “some concern [about appellant’s]
behavior or appearance or something like that [when] he came to the office a couple [of]
times while [Heape] was out.” The staff member sent an e-mail to Heape and the
corporate office.
       A staff member phoned Adult Protective Services. Heape agreed that the
administrators arranged for “more frequent patrols” of the space that appellant rented,
and one of the staff members tried to file a sheriff’s report. The sheriff’s department
would not accept the report because the mobile home was not the property of the
administrators.
       D. Appellant’s Neighbor’s Testimony
       Liliana Padilla (Padilla) rented the space next to appellant’s at the mobile home
park. During the two years before the fire, Padilla had only limited conversations with
appellant. They spoke with each other in Spanish. “When [appellant] was stable then
[her relationship with appellant] was okay. But when . . . he wasn’t doing well, he would
just get angry [and] upset about everything.”
       Before the fire, Padilla spoke to appellant about two or three times in 2012 about
his mobile home. Appellant told her “[t]hat the park was not going to keep the house
[and] he would do something to the house with his own hands.” He added “[t]hat he was
going to . . . burn it down.” He was angry and slammed the door “real bad.” On one

                                              5
occasion, appellant stated “that he was having problems with the park. They [wanted] to
throw him out.” Padilla reported to the administrators about two or three times that
appellant had made these remarks.
       Appellant did not have any water in his home because the water company had shut
it off. He borrowed water from Padilla.
       Days before the fire, appellant had been cleaning his property and packing items in
his car. He put a “for sale” sign up for about 15 days. Padilla and appellant talked with
one another about the sale of his home. She was not interested in it and did not state that
she wanted to buy it. However, Padilla had a friend, who offered to buy appellant’s
mobile home for $6,000.
       On the date of the fire, Padilla had planned to drive her children to school. But,
her car “wouldn’t start so [appellant] came out dancing and he helped [her] to move it, to
push it.” Appellant was dancing “[w]ith a broom. He had a broom and he started
dancing [with it].” He appeared to be “[h]appy.”
       Shortly after the fire, Padilla came home. Appellant was walking with a dog. His
clothes were black from the smoke. “He was very nervous.”
       E. Arson Explosives Detail
       Detective Michael Cofield was assigned to the Arson Explosives Detail. He
investigated the fire in this case. When he went to the scene, he saw appellant “with a
broom and he was sweeping up fire debris into a pile in front of the trailer.”
       Detective Cofield concluded that the fire had started on the living room floor of
the mobile home. He “was able to eliminate [the possibility that the fire was caused by]
accidental sources.” He could not “eliminate” the possibility that someone “intentionally
set” the fire.
       Appellant gave Detective Cofield two different explanations about how the fire
started. Detective then asked appellant to show him the inside of the trailer, and
appellant did so. Detective Cofield testified that when they went into the “living room
area,” appellant “became pretty agitated. He was . . . talking to somebody, not me, and
making some comments about how they did this to him.” Detective Cofield took

                                             6
appellant outside and arrested him. He initially arrested appellant for recklessly causing a
fire, but not arson. Later, he changed his opinion about the crime appellant committed.
       Detective Cofield explained at trial that “none of [appellant’s] stories made any
sense.” He believed that someone intentionally set the fire, and “the point of origin [was]
in the center of the living room floor.”
II. Defense Evidence
       A. Real Estate Agent’s Testimony
       White testified that she lived in a mobile home. She sold appellant his mobile
home in 2003. About six weeks before the fire, appellant told her that he was “in
trouble,” “need[ed] help,” and wanted to sell his mobile home. She told him that she
thought she could easily sell it for about $20,000.
       White advised appellant “to clear up the clutter around the house, take trash out
[and] wash the house down.” He told White that after he sold the mobile home, he would
pay off his debts to the mobile home park managers. She helped appellant fill out the
“intent to sell” form and visited Heape. White wanted to find out how much appellant
owed the management company. White did not give Heape the intent to sell form, but
she told Heape that she had the form. Heape replied that White was “not able to do that
and that [appellant was] in legal [proceedings] and for [White] to stay out of it.”
       White then encouraged appellant to speak with attorneys about the issue, and she
gave him all the information to “save his home, hopefully.” Appellant later told White
that the attorneys “refused to deal with him, period.” White did not do anything further
to sell appellant’s mobile home, but she tried to help appellant because “they cut off all
his utilities.” She gave him water.




                                              7
        B. Appellant’s Testimony
        Appellant testified that in 2012, he fell behind in his rental payments to the mobile
home park. He tried to make arrangements with the management company. He “finally
contacted a couple of places and they were willing to work with [him]” to loan him
money. He also found out that he was getting an additional inheritance of $2,500 from
his father’s estate.
        Appellant told Heape that he had a plan to send the funds directly to the
management office. But, she would not accept the arrangements that he had made.
        After appellant received the eviction notice, he planned to sell his home in order
“[t]o pay the park” and “resolve the problems.” White had agreed to sell his mobile
home for $20,000. In fact, when appellant told White about Padilla’s friend’s offer to
purchase the mobile home for $6,000, White told him that they were “lowballing” him
and that his home was “worth much more than that.”
        According to appellant, Padilla was upset that appellant wanted more than $6,000
for his mobile home.
        Appellant intended to pay the management company after he sold the mobile
home.
        Appellant believed that the fire started after he moved some burning cards, which
he had used to light the eye of the stove, to a trash can. He stated that he did not set the
fire intentionally or to ward off evil spirits. He had nothing to gain by burning his home.
He did not have fire insurance. He denied telling Padilla that he was going to burn down
his mobile home.
        Because he had not slept well after the fire, a friend gave appellant some
hallucinogenic mushrooms. This was the first time that he had ever ingested
hallucinogenic mushrooms. When appellant spoke to Detective Cofield, he was still
feeling “[v]ery distraught” and the effects of the mushrooms.




                                              8
                                       DISCUSSION
       A. Sufficiency of the Evidence
       Section 452 provides: “A person is guilty of unlawfully causing a fire when he
recklessly sets fire to or burns or causes to be burned any structure, forest land, or
property.” Subdivision (b) of that statute provides, in relevant part, that a defendant is
subject to a particular jail or prison sentence if he “[u]nlawfully causes an inhabited
structure or inhabited property to burn.” (§ 452, subd. (b).)
       In order to determine whether appellant was guilty of violating section 452, the
jury was instructed as follows: “To prove that the defendant is guilty of the lesser
included crime of Unlawfully Causing Fire to an Inhabited Structure, the People must
prove that: [¶] 1. The defendant set fire to or burned property or an inhabited structure;
[¶] 2. The defendant did so recklessly; [¶] AND [¶] 3. The fire burned an inhabited
structure.” The trial court defined “structure” as a building.
       Appellant asserts that the People did not prove that a mobile home was a structure
and, therefore, there was insufficient evidence to support his conviction for the lesser
included offense, violation of section 452, subdivision (b). In response, the People argue
that under the plain meaning of section 452, so long as the prosecutor proved that
appellant burned “‘inhabited property,’” the conviction can stand. In light of the
instruction given by the trial court, we cannot agree with the People’s position on appeal.
We must determine whether appellant’s mobile home was a structure.
       We conclude that the mobile home was a structure for purposes of section 452,
subdivision (b). (People v. Labaer (2001) 88 Cal.App.4th 289, 292.) Appellant
purchased his “house” through a real estate agent.4 It had been appellant’s residence




4      During oral argument, appellant’s counsel repeatedly stated that the mobile home
was referred to as a “trailer.” Aside from the fact that he offered no record citations, we
find this characterization not compelling, particularly given the fact that the mobile home
was also referred to as a house.


                                              9
since 2003. (Ibid.) While it arguably could have been moved,5 it had been fixed to a
particular location since 2003—it was parked in space 134. (Ibid.) It had four walls and
a roof. (Id. at p. 294.) It had a kitchen, living room, hallway, and at least one bedroom.
(Ibid.) Appellant’s monthly rental payment included pass through charges for gas and
electricity. And, the mobile home had home furnishings that burned during the fire.
       Appellant’s reliance upon People v. Muszynski (2002) 100 Cal.App.4th 672 is
misplaced. In that case, the Court of Appeal determined that an apartment in a complex
is not a building, and therefore not a structure, for purposes of arson (§ 451.5, subd.
(a)(3)) because a “building usually describes a covered structure that stands
predominately by itself and appears more separate and distinct from any other structure
than connected to and a part of another structure.” (Id. at pp. 678–679.) Here, as set
forth above, appellant’s mobile home was a separate covered structure, distinct from the
other mobile homes in the mobile home park. (Id. at pp. 679–680 [“None of the
individual apartments in defendant’s complex projects an identity that is more separate
and distinct from the complex than connected to it. Indeed, photographs indicate that the
apartments were not separately constructed and later joined together. Rather, the entire
complex appears to have been built as a single entity, comprising multiple units. Each
unit constitutes an integral part of the whole complex. None could be removed without
compromising the integrity of the complex because the fundamental elements of each
unit—walls, ceilings, floors—are structurally inseparable from the whole. Moreover,
none of the units has an external shape or identity that is independent of the shape and
identity of the entire complex”].) (Ibid.)
       In his reply brief, appellant relies heavily upon People v. Goolsby (2014) 222
Cal.App.4th 1323, in which the Court of Appeal reversed the defendant’s arson
conviction (§ 451, subd. (b)) for setting fire to a motor home. (Goolsby, supra, at
pp. 1325–1326, 1328.) On April 23, 2014, the Supreme Court granted review of



5       During oral argument, without a citation to the record, appellant’s counsel asserted
that the mobile home had wheels.

                                             10
Goolsby. (People v. Goolsby, 2014 Cal. Lexis 2992 (Apr. 23, 2014, S216648).) Thus,
we do not consider it.
       B. Jury Instructions
       Appellant claims that the trial court violated his rights when it failed to instruct the
jury that if the mobile home was appellant’s personal property, then the jury must acquit
him. In so arguing, appellant directs us to section 452, subdivision (d). Appellant
misconstrues the applicable subdivisions of section 452.
       As set forth above, section 452 provides: “A person is guilty of unlawfully
causing a fire when he recklessly sets fire to or burns or causes to be burned, any
structure, forest land or property.” Subdivision (b) then provides that “[u]nlawfully
causing a fire that causes an inhabited structure or inhabited property to burn is a felony.”
(§ 452, subd. (b).) Subdivision (d) follows with “[u]nlawfully causing a fire of property
is a misdemeanor. For purposes of this paragraph, unlawfully causing a fire of property
does not include one burning or causing to be burned his own personal property.” (§ 452,
subd. (d).)
       Appellant was convicted of violating subdivision (b) of section 452. The
exception in subdivision (d) does not apply to subdivision (b). (See, e.g., People v.
Glover (1991) 233 Cal.App.3d 1476, 1484.)
       To the extent appellant is arguing that the trial court should have given the jury
another lesser included offense instruction regarding a violation of section 452,
subdivision (d), he is mistaken. A trial court should not give a lesser included offense
instruction unless there is substantial evidence that the defendant is guilty of the lesser
offense and not guilty of the charged offense. (People v. Redd (2010) 48 Cal.4th 691,
732.) Given the facts presented here, appellant could not have violated the lesser offense
in subdivision (d) without violating the greater offense in subdivision (b) because the
mobile home was an inhabited structure or property.




                                              11
                                    DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                  _____________________________, J.
                                        ASHMANN-GERST
We concur:


______________________________, P. J.
           BOREN



______________________________, J. *
           FERNS




*       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                           12